                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 RACHEL P.,

              Plaintiff,
                                                   No. 18 CV 6426
         v.
                                                   Judge Manish S. Shah
 ANDREW M. SAUL, Commissioner of
 Social Security,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

      Rachel P. worked as a security guard at O’Hare airport until an accident at

work resulted in neck, back, and other injuries. When surgeries, physical therapy,

and other treatments failed to alleviate her pain and other symptoms, Rachel applied

for disability benefits. The ALJ who reviewed her application concluded that Rachel

could perform limited light work and so was not disabled. Rachel filed this action for

review of that decision.

I.    Legal Standards

      Because the Appeals Council denied review, the ALJ’s decision constitutes the

final decision of the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir.

2019). The ALJ’s decision will be upheld if it applies the correct legal standards and

is supported by substantial evidence. 42 U.S.C. § 405(g); L.D.R. by Wagner v.

Berryhill, 920 F.3d 1146, 1151 (7th Cir. 2019). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)).

II.   Background

      Rachel applied for disability insurance benefits and supplemental security

income on August 10, 2015, alleging a disability onset date of July 14, 2013. A.R. 20,

189–201.1 Her claims were twice denied before she received a hearing on June 16,

2017. A.R. 20, 41, 75–90, 93–110. The ALJ concluded that Rachel was not disabled

and that she was able to perform a limited range of light work, including her previous

jobs as a telemarketer or small products assembler. A.R. 31–32. The Appeals Council

declined to review the ALJ’s decision. A.R. 1–6.

      Rachel’s health problems stem largely from injuries she sustained in July 2013,

when—while working as a security officer at O’Hare Airport—she tripped on an x-

ray machine and fell, injuring her neck, shoulders, wrists, lower back, and knees.

A.R. 392. Since her injury, Rachel has complained of neck and back pain, as well as

numbness and tingling in both hands and in her left foot. See, e.g., A.R. 368, 433, 437,

448. A 2013 x-ray revealed multilevel degenerative changes, spinal stenosis, and facet

arthropathy. A.R. 367–68, 519–20. Arthrograms of Rachel’s shoulders showed small

tears and were consistent with impingement. Id.

      In February 2014, Dr. Espinosa, a neurosurgeon, treated Rachel and noted she

had paraspinal tenderness, antalgic weakness of the bilateral deltoids, and decreased




1 The facts are taken from the administrative record, [9-1]. Bracketed numbers refer to
entries on the district court docket.

                                           2
sensation in fingers on both of her hands. A.R. 462–64. Dr. Espinosa reviewed a 2013

MRI of Rachel’s spine and concluded it showed herniations of vertebrae, causing

moderately severe central canal stenosis (an abnormal narrowing), as well as signs

of myelopathy (a functional disturbance or pathological change in the spinal cord).

A.R. 464; see also stenosis and myelopathy, Dorland’s Online Medical Dictionary

(32nd. ed. 2012), https://www.dorlands.com/dorlands/index.jsp. An orthopedic

surgeon, Dr. Patari, performed a right shoulder arthroscopic surgery on May 27,

2014. A.R. 521–23. A few months later, Dr. Espinosa performed a cervical discectomy

and fusion. A.R. 444–45, 464.

      After her surgeries, Rachel continued to report neck and shoulder pain and

stiffness, as well as burning, numbness, and tingling in her hands. A.R. 447–58, 466–

68, 474–84. Dr. Patari diagnosed impingement, recommended more aggressive

therapy for Rachel to regain her range of motion, and told Rachel that she should

expect a normal return of function. A.R. 504. A January 2015 upper extremity EMG

showed signs of peripheral neuropathy. A.R. 472. In March, Rachel tried to return to

work. See A.R. 226. A few months later, a traveler ran over her left foot with a

suitcase, and Rachel was treated for neuritis and contusion. A.R. 542, 551. By early

July, she stopped working because her employer could not accommodate her

restrictions. A.R. 244, 258–59; see also A.R. 76 (Dr. Dow noting that this period was

an unsuccessful work attempt and should not affect the potential onset date). Rachel

did not work in 2016 or 2017. A.R. 226.




                                          3
      Rachel visited Dr. Patari again in April 2016, complaining of left hand and

shoulder pain and noting that she still had tingling in both hands. A.R. 500. Dr.

Patari’s exam indicated left scapular and shoulder strain. Id. He ordered an MRI and

recommended physical therapy for scapular strengthening. Id. The MRI revealed a

high-grade partial-thickness interstitial tear, and Dr. Patari recommended a left

shoulder arthroscopy and rotator cuff repair. A.R. 499. In January 2017, Dr. Patari

noted that Rachel continued to suffer from right shoulder and joint impingement.

A.R. 497.

      Dr. Espinosa completed a Work Capacity Evaluation for the Department of

Labor on May 1, 2015, noting that Rachel had reached maximum medical

improvement and had permanent work limitations. A.R. 431. He noted Rachel could

only sit for four hours, walk for three, and stand for two; should never reach overhead;

and could only reach, twist, and bend and stoop up to two hours each. Id. He further

noted that Rachel could perform repetitive movements with her wrists for only one

hour and repetitive movements with her elbows for one hour. Id. Finally, he noted

she was limited to pushing, pulling, and lifting up to 21 pounds for 4 hours. Id.

      Rachel testified at the hearing. When the ALJ asked her about her wrist

braces, Rachel responded that she had peripheral neuropathy and that bending her

hands caused a kink in the nerve and made her hands tingle and burn. A.R. 55–56.

Rachel said she wore the braces at home and when she slept, but that she usually did

not wear them outside of the house because they prevented her from picking anything

up. A.R. 56–57. The ALJ noted that she had not seen the peripheral neuropathy



                                           4
diagnosis in the record but that she may have missed it, and Rachel’s attorney pointed

her to citations in the record. A.R. 56.

      Rachel testified that despite her right shoulder surgery, she could not reach

behind her or above her head and that when she reached in front of her she felt

pulling in her shoulder, neck, and in the middle of her back. A.R. 58. She said she

suffered unpredictable episodes, where her hands would hurt and shake, and she

would have to lay down until the episode passed. A.R. 58. Rachel also testified that

her left foot burned and tingled, requiring her to sit down and elevate her foot four or

five times a day. A.R. 59–60. Rachel stated her daughter opened any cans or bottles

for her and got things out of upper cabinets so she would not have to reach overhead.

A.R. 61. She also noted that while she could clean her condo, it took her much longer

than it used to and that her daughter had to help move any furniture. A.R. 61. Rachel

testified that she tried not to be on her feet more than a couple of hours per day to try

to prevent the tingling and burning, because once it started it could last for days. A.R.

62. Sitting for extended periods caused severe back pain, which she described as

feeling like somebody was stabbing her. A.R. 62–63. Rachel said she rarely used a

computer, because of her hand condition, and she explained she could not work as a

telemarketer, for example, because the constant reaching for the phone would be

extremely painful. A.R. 64.

      At the hearing, both the ALJ and Rachel’s attorney questioned the vocational

expert. The ALJ asked whether there was relevant work for Rachel assuming she

could never climb ladders, ropes or scaffolding; could not kneel or crawl, but could



                                           5
occasionally stoop and crouch; and could frequently reach in all directions except

overhead; but could only occasionally use left foot controls. A.R. 67. The expert

responded that with those restrictions an individual could work as a telemarketer or

a small products assembler. A.R. 67. Next, she asked whether any of those jobs would

allow Rachel to alternate sitting and standing every thirty minutes. A.R. 68. He

responded that the added condition of alternating sitting and standing would

eliminate all of Rachel’s past work. Id. The ALJ then asked whether further limiting

the restrictions to include occasional, rather than frequent, reaching would have any

impact. A.R. 69. The expert said that would eliminate small parts assembler jobs,

because they required frequent reaching. Id.

       Rachel’s attorney then asked whether an individual who could only

occasionally use her hands for gross and fine manipulations could perform any of the

previously discussed jobs, and the expert responded she could not. A.R. 70–71. He

also noted that needing to elevate one foot 25% of the day at waist level would be

considered an accommodation to the telemarketer position. A.R. 71. Finally, he said

that he was unaware of any jobs that satisfied all the restrictions recommended by

Dr. Espinosa. Id.

III.   Analysis

       An ALJ uses a five-step analysis to determine whether a person is disabled

under the Social Security Act. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Here,

the ALJ found at step one that Rachel was no longer engaged in substantial gainful

activity. At step two, she found that Rachel suffered from “severe impairments,” and



                                         6
at step three, concluded those impairments did not meet the severity of SSA’s list of

severe impairments. Between steps 3 and 4, the ALJ determined that Rachel had the

residual functional capacity to perform light work, as defined in 20 C.F.R. 404.1567(b)

and 416.967(b), with certain exceptions. A.R. 26. The ALJ concluded that Rachel

could occasionally climb ramps and stairs, but never ladders, ropes, or scaffolds;

occasionally stoop and crouch, but never kneel and crawl; never reach overhead, but

frequently reach in all other directions; and occasionally operate foot controls with

her lower left extremities. Id. Based on these limitations, the ALJ concluded that

Rachel could perform her past work as a telemarketer or small products assembler.

A.R. 33. In doing so, the ALJ adopted some of the permanent work restrictions Dr.

Espinosa prescribed and disregarded others. The ALJ adopted Dr. Espinosa’s

recommendation about Rachel’s limited ability to lift, push, and pull. She declined,

however, to adopt Dr. Espinosa’s opinion that in an eight-hour workday Rachel could

only sit for four hours, walk for three, and stand for two. A.R. 30. The ALJ found this

recommendation less persuasive, given Dr. Espinosa “primarily treated the

claimant’s upper back and neck issues.” Id.

      A “treating physician’s medical opinion is entitled to controlling weight if it is

well supported by objective medical evidence and consistent with other substantial

evidence in the record.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013); 20 C.F.R.

§ 404.1527(c)(2).2 If the ALJ does not give a treating physician’s opinion controlling




2The Commissioner rescinded SSR 96-2p and ordered that adjudicators no longer assign
weight to medical opinions in claims filed on or after March 27, 2017. See SSR 96-2p, 2017
                                            7
weight, she must “provide a sound explanation for h[er] decision to reject it and

instead” rely on other evidence, such as a non-treating physician’s opinion. Roddy,

705 F.3d at 636; 20 C.F.R. § 404.1527(c)(2). Rachel testified at the hearing that sitting

for extended periods caused intense pain in the lower and middle parts of her back.

A.R. 62–63. Dr. Espinosa performed surgery on Rachel’s upper back, but he treated

her consistently and was familiar with the range of her symptoms and her medical

history, including her shoulder problems and the pain and numbness she experienced

in her hands and feet. The ALJ did not explain why the non-treating physicians were

somehow better suited to opine about Rachel’s limitations. She said the non-treating

physicians’ opinions were consistent with the medical evidence, but she said the same

thing about some of Dr. Espinosa’s opinions. A.R. 30. She did not explain why Dr.

Espinosa’s opinion about Rachel’s sitting, standing, and walking limitations was

inconsistent with the medical records. Instead, she said he was less persuasive

because his treatment focused on Rachel’s upper back. But it is not obvious why

Rachel’s neck and upper back problems would not impede her ability to sit, stand,

and walk for extended periods of time. The ALJ’s cursory observation that Dr.

Espinosa primarily treated Rachel’s upper back and neck does not qualify as good

cause to disregard his opinion on how long Rachel could sit, stand, and walk. The ALJ

failed to provide a sound explanation for rejecting Dr. Espinosa’s recommendation.




WL 3928298, at *1 (March 27, 2017). Because Rachel filed her claims in 2015, the older policy
still applies.



                                             8
      Dr. Espinosa also opined that Rachel could reach in directions other than

overhead for only two hours and engage in repetitive movements with her wrists and

elbows for only one hour. But the ALJ did not mention this opinion (which directly

related to the upper body, which Dr. Espinosa treated) when concluding that the

medical evidence failed to support Rachel’s claim of upper extremity limitations.

Though the ALJ is not required to mention every piece of evidence, she must build a

logical bridge between the evidence related to Rachel’s limitations and her conclusion

that Rachel could perform light work that required frequent reaching and repetitive

movements. Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014). Without mentioning

Dr. Espinosa’s prescribed limitations, the ALJ failed to do so. Similarly, though the

vocational expert testified that Dr. Espinosa’s requirement that Rachel take three

fifteen-minute breaks per workday would exceed the typical allotted breaks for all of

Rachel’s previously performed jobs, see A.R. 71, the ALJ did not address this aspect

of Dr. Espinosa’s opinion. An ALJ cannot disregard significant conflicting evidence

when making her residual functional capacity determination. Clifford v. Apfel, 227

F.3d 863, 873–74 (7th Cir. 2000). On remand, the ALJ must discuss these aspects of

Dr. Espinosa’s opinion and adequately explain her reasoning to allow for meaningful

review.

      In addition to disregarding Dr. Espinosa’s opinions without good cause, the

ALJ referred to Rachel’s “unspecified hand pain,” ignoring the January 2015 EMG

test showing signs of sensory peripheral neuropathy. On remand, the ALJ should

address whether this test affects the outcome of her analysis. Aside from these errors,



                                          9
Rachel argues that the ALJ failed to properly assess her lumbar spine pain and left

foot neuritis. The ALJ discussed Rachel’s lower back problems, left foot neuritis, and

obesity, noting that tests showed Rachel had normal or only slightly diminished gait,

that she was able to walk on her heels and toes, and that she had appropriate

strength, reflexes, and range of motion. Rachel may have weighed this evidence

differently, but on review, “[w]e do not reweigh the evidence or substitute our own

judgment for that of the ALJ.” Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).

Rachel also argues that the ALJ improperly disregarded her subjective symptoms. A

reviewing court can overturn a credibility finding only if it is patently wrong, see

Carradine v. Barnhart, 360 F.3d 751, 758 (7th Cir. 2004), but on remand, the ALJ

should consider whether the aspects of Dr. Espinosa’s opinion discussed above tend

to corroborate Rachel’s subjective symptoms.

IV.   Conclusion

      The Commissioner’s decision is reversed, and the case is remanded for further

proceedings consistent with this opinion. Enter judgment and terminate case.

ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: August 16, 2019




                                         10
